Citation Nr: 0933581	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  98-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for the residuals of a 
fracture of the right foot.

3.  Entitlement to service connection for a right elbow 
disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, W.S., and C.S.

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to 
August 1971 and service with reserve components before and 
after active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1995 and April 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The July 1995 rating 
decision denied service connection for residuals of a right 
foot fracture, denied service connection for tinnitus, and 
denied service connection for bilateral hearing loss 
disability, among others.  The April 2001 decision denied 
service connection for residuals of a right elbow injury and 
residuals of a right knee injury.  

In March 2000 and February 2005, the Board remanded the case 
for additional development.  In pertinent part of a December 
2006 decision, the Board denied service connection for 
residuals of a right foot fracture, bilateral hearing loss 
disability, and a right knee disability, but remanded claims 
for service connection for tinnitus and for a right elbow 
disability, as well as other issues, for development.  The 
Veteran appealed the December 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).

In a subsequent Joint Motion for Remand, the Veteran withdrew 
his appeal for service connection for bilateral hearing loss 
disability and service connection for residuals of pneumonia 
and for respiratory disability claimed due to exposure to 
lead-based paint fumes.  Thus, those issues need not be 
discussed further.  The Joint Motion moved for a remand of 
the Board's denial of service connection for residuals of a 
right foot fracture and residuals of a right knee fracture.  

In a July 15, 2008-dated order, the Court granted the Joint 
Motion for Remand.  The Court remanded the issues of service 
connection for the right knee and foot.

In July 2009, the Board received a VA orthopedic compensation 
examination report dated June 9, 2009.  The report assesses 
the severity of spinal disabilities.  The Veteran has not 
waived his right to initial RO review of this medical 
evidence; however, because it is not relevant to the issues 
on appeal, a remand for initial RO review is not necessary.  

Service connection for residuals of a right knee injury and 
service connection for residuals of a right foot fracture are 
addressed in the REMAND portion of the decision below.  These 
issues are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran is not a combat veteran.

2.  The service treatment records (STRs) do not note a right 
elbow injury or complaints of symptomatology related to a 
right elbow disorder.

3.  The competent medical evidence dissociates right elbow 
tendonitis from active service.  

4.  There is competent medical evidence that tinnitus is 
related to active military service.  




CONCLUSIONS OF LAW

1.  A right elbow disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.  Resolving all reasonable doubt in favor of the Veteran, 
tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his 
representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the claim, 
such error was harmless given that service connection for the 
right elbow disorder is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  However, service connection for tinnitus has been 
granted.  In a January 2007 notice letter, VA's Appeals 
Management Center (AMC) notified the Veteran of the required 
elements for a disability rating and an effective date for 
the award of benefits for tinnitus.  While this letter was 
untimely, the timing defect was cured by issuance of a 
supplemental statement of the case (SSOC) in December 2008.  
In addition, the Veteran has never alleged how any timing 
error prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)

VA also has a duty to assist the claimant in the development 
of the claims.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained relevant clinical record and examination 
reports.   The claimant was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The claimant was afforded VA 
medical examinations.  Neither the claimant nor his 
representative has identified and the record does not 
otherwise indicate any additional existing evidence that is 
necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Certain chronic diseases are listed at 38 C.F.R. §§ 3.307, 
3.309.  These listed diseases are accorded special 
consideration for service connection.  Where a veteran served 
at least 90 days during a period of war or after December 31, 
1946, and a listed chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
will be presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

Right Elbow

The Veteran's service personnel and other records reflects 
that he earned two Military Operational Specialty Codes, one 
for light infantry weapons in 1968 and one for medical 
specialist in 1970.  Because he received training in a 
medical specialty, where medical matters are concerned, his 
opinion will be accorded greater weight.  He also received 
the Parachutist Badge, thus, rigorous training must be 
conceded.  He served in Okinawa, the Philippine Islands, and 
possibly Korea, but he did not serve in Vietnam and combat is 
not shown or alleged.

The STRs reflect that the Veteran was sound at the time of a 
June 1968 enlistment examination.  In June 1969, he was 
treated for a right trapezius muscle strain, but no elbow 
complaint was mentioned.  In July 1971, he was seen for left 
elbow problems.  During a separation examination in August 
1971, the Veteran complained of swollen and painful joints 
and recurring back trouble for the recent two years.  The 
examiner noted a recent abscess of the left elbow, but no 
right elbow complaint.  The separation examination report 
itself reflects that all systems were normal.

A February 1973 Army National Guard re-enlistment examination 
report reflects that the Veteran reported that he was in good 
health and that he checked "no" to history of swollen or 
painful joints, arthritis, or painful or trick shoulder or 
elbow.  The medical examiner found all systems normal, and, 
in fact, remarked "very good physical specim."

According to private orthopedic surgeon, R. E. Holladay IV, 
in March 1995 the Veteran reported chronic neck, right 
shoulder blade, back, and right hip pains since a parachuting 
injury in 1968 or 1969.  He mentioned a recent injury while 
pushing an automobile.  The diagnosis was chronic neck pain 
and chronic low back pain.  No mention of the right elbow was 
made.

During a May 1995 VA compensation examination, the Veteran 
reported rigorous strain and stress during parachute jumps 
and underwater diving in the Army. 

A January 1998 Social Security Administration (SSA) decision 
reflects that the Veteran is disabled due to cervical 
osteoarthritis and right elbow tendonitis.

In November 1999, the Veteran testified before the 
undersigned Veterans Law Judge that he had a particularly 
hard parachute landing fall in full gear in 1969 at Fort 
Benning.  He testified that he had "a large amount of pulled 
muscles and pain."  

In August 2001, the Veteran, W.S., and C.S. testified before 
an RO hearing officer.  The Veteran testified that the right 
elbow was affected by rheumatoid arthritis.  

A July 2005 VA orthopedic examination report reflects that 
the examiner reviewed the claims files and noted current 
right elbow complaints.  X-rays showed a normal right elbow.  
The examiner found an un-named joint to be "Positive for 
weakness, stiffness, swelling, heat, redness, instability, 
locking, fatigability, and lack of endurance."  However, the 
report is unclear as to which joint the examiner had 
described.  The diagnosis was normal right elbow, but the 
examiner then related current right elbow complaints to the 
aging process, rather than to active service.

In November 2008, the Veteran underwent an orthopedic 
compensation examination by the same examiner who examined 
him in July 2005.  The examiner reviewed the medical history 
and offered a diagnosis of right elbow tendinitis.  The 
examiner concluded that it is unlikely that this disorder is 
related to active military service, based on: (1) the absence 
of relevant symptoms during service; (2) a normal separation 
examination; and, (3) no symptom for many years after active 
service.  

In an August 2009 letter, the Veteran's attorney noted that 
the August 1971 separation examination report reflects a 
complaint of swollen and painful joints.  The attorney noted 
that the Veteran reported morning joint pains in July 1992 
and that a May 1995 examination report notes right ulnar 
entrapment at the elbow.  

The November 2008 VA examination report containing a negative 
medical nexus opinion is persuasive because it is based on 
correct facts.  The salient facts are that in spite of the 
Veteran's insistence on a right elbow condition dating back 
to active service, the active service and post-service 
National Guard records reflect that the Veteran had no right 
elbow problem.  Although the Veteran has mentioned right 
elbow inflammation during active service that might be 
related to a diving injury, his STRs reflect only a left 
elbow abscess during active service.   

The Veteran's status as a former Army medic does little to 
bolster his credibility, for he completed a medical history 
questionnaire and checked "no" to any relative complaint in 
February 1973.  Because he possesses medical training, his 
reply of "no" to any relevant complaint in February 1973 is 
more persuasive than his later claim of continuity of 
symptoms and, because the February 1973 questionnaire 
contradicts his later assertion of continuity of symptoms, 
his more recent medical conclusion is based on an erroneous 
history.  

The Veteran's erroneous medical history of right elbow 
symptoms is significant because the probative value of a 
medical conclusion based on incorrect facts is diminished.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical 
opinion based upon an inaccurate factual premise has no 
probative value).   

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
residuals of a right elbow injury is therefore denied. 

Tinnitus

Tinnitus is not shown in the STRs; however, during a July 
2005 VA audiometry evaluation, the Veteran claimed that 
tinnitus arose after SCUBA training during active service.  
He had earlier testified that as a medic he accompanied 
afflicted divers in the decompression chamber and he 
suggested that the rigors of underwater diving and the 
decompression chamber might have caused or contributed to 
tinnitus.  He also mentioned exposure to loud noise, such as 
small arms fire, during service.  

In July 2005, a VA audiologist noted that the STRs are 
negative for tinnitus and concluded, "Therefore, insufficient 
information is available to determine etiology of tinnitus 
without resorting to speculation."  In a later paragraph, the 
audiologist reported that it is "not likely" that noise 
exposure caused tinnitus.

In November 2008 a VA physician reviewed the medical history 
and offered a medical opinion concerning a relationship 
between barometric changes and tinnitus.  The physician 
concluded, "It is the opinion of the examiner that there is 
no evidence that it is not at least as likely as not (less 
than 50 percent) that the Veteran's tinnitus began during or 
is due to active military service, including scuba diving 
which he now claims preceded the onset of tinnitus."  
Because the opinion contains a double negative, i.e., "NO 
evidence that it is NOT at least as likely" the medical 
opinion must be viewed as mildly favorable.  

The physician offered a rationale for this mildly favorable 
opinion.  The physician based the opinion on a minimal 
history of noise exposure during active service, but no 
history of ear protection during active service.  Also 
concerning noise exposure as a possible cause, the physician 
noted that limited audiometric data from soon after active 
service rendered the issue of whether high frequency 
sensorineural hearing loss existed immediately following 
active service speculative.  Concerning hyperbaric pressure 
on the eardrum, the physician noted unawareness as to whether 
underwater diving without an explosion or Eustachian tube 
dysfunction could cause tinnitus.  Because the opinion is 
based on correct facts and supported by rationale, it must be 
viewed as probative.  Nieves; Reonal, both supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for tinnitus will 
therefore be granted.


ORDER

Service connection for a right elbow disability is denied.

Service connection for tinnitus is granted. 


REMAND

The parties to the June 2008 Joint Motion for Remand agree 
that a VA medical opinion addressing the etiology of any 
right knee and right foot disorder was based on a flawed 
review of the STRs-a review that failed to consider a 
documented in-service right leg injury and subsequent right 
first metatarsal phalangeal joint pain.  

According to a January 11, 1970-dated STR, the Veteran "fell 
down on (r) leg with force of entire body"  "Felt it give way 
& "thinks it broke."  An X-ray was negative.  The 
impression was "soft tissue injury."  The next day, right 
foot ecchymosis was seen.  There was tenderness over the 
first and second metatarsals and at the dorsum of the foot.  
A gel cast was applied.  A few days later, the right foot was 
better.  A few days later, the foot was much improved.  Edema 
and ecchymosis had subsided. 

During a separation examination in August 1971, the Veteran 
complained of swollen and painful joints without specifically 
mentioning the right knee or foot.  The separation 
examination report itself simply reflects that all systems 
were normal.

A February 1973 Army National Guard re-enlistment examination 
report reflects that the Veteran reported that he was in good 
health and that he checked "no" to history of swollen or 
painful joints, arthritis, and trick or locked knee, or 
history of foot trouble.  The medical examiner found all 
systems normal.

During a May 1995 VA compensation examination, the Veteran 
reported rigorous strain and stress during parachute jumps. 

In November 1999, the Veteran testified before the 
undersigned Veterans Law Judge that he had a particularly 
hard parachute landing fall in full gear in 1969 at Fort 
Benning.  He testified that he was treated for "a large 
amount of pulled muscles and pain."  He further noted that 
he had signs of early rheumatoid arthritis in many joints.  
He testified that his right knee and right hip hurt more than 
the left.  He testified that that he never had earlier knee 
problems while most parachutists do have such knee problems.  
He testified, "Well, now my right knee has started."  He 
recalled that he cracked the arch of his foot during a tussle 
with another man and was treated with a gel cast and crutches 
for a week.  

A July 2005 VA orthopedic examination report reflects that 
the examiner reviewed the claims files and noted the 
Veteran's current complaints and history of right knee and 
right foot pains.  The examiner concluded that the STRs did 
not show a right first metatarsal phalangeal joint condition 
on active duty.  On examination, the knees were painless and 
his gait was normal.  X-rays showed early degenerative joint 
disease in the right knee, but a normal left knee.  Likewise, 
X-rays showed degenerative changes of the right first 
metatarsophalangeal joint, but a normal left foot.  The 
examiner determined that the right knee disorder is unrelated 
to active military service or to parachuting activity; 
rather, it was due to the normal aging process, based on no 
evidence of "chronic or recurrent...right knee condition."  A 
similar opinion was made regarding the right foot.  

Because the July 2005 VA examiner denied the existence of 
relevant right knee and right foot treatment during active 
service and because the STRs do reflect right knee and right 
foot treatment, including right first metatarsal phalangeal 
joint complaints, the examiner's review of the pertinent 
medical history was flawed.  Because of the flawed review, 
the opinion offered in July 2005 has little, if any, 
probative value.  The claims file must therefore be returned 
to the examiner for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the examiner who performed the July 2005 
VA feet examination.  If that examiner is 
not available, a suitable substitute may 
be used.  The claims file and a copy of 
this remand must be made available to the 
examiner for review.  The examiner should 
review the claims file, note the 
documented in-service right leg and right 
foot injury in January 1970, and answer 
the following:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that any current right knee disorder 
is related to the January 1970 right 
leg and foot injury? 

II.  Is it at least as likely as not 
that any current right foot disorder 
is related to the January 1970 right 
leg and foot injury? 

III.  If the stated etiology of the 
right knee and/or foot disorder 
remains "due to normal aging 
process," then discuss any reason 
that the uninjured left knee and 
left foot remain entirely normal 
while the previously injured right 
knee and right foot show 
degenerative changes.  

If the examiner is unable to provide the 
requested information, he or she should 
clearly so state.  The examiner must set 
forth the rationale underlying any 
opinion expressed in a legible report.  
The Veteran may be examined for this 
purpose if necessary.  

2.  The AOJ should undertake any 
additional development suggested by the 
examiner's findings and opinions. 

3.  Following completion of the 
foregoing, the AOJ should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
deficient in any manner, appropriate 
corrective action should be taken.  

4.  After the above development has been 
completed, the AOJ should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations 
considered.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran need take no action unless otherwise 
notified.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Failure of the Veteran to report for a scheduled VA 
examination without good cause may have adverse consequences 
on his claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


